Citation Nr: 0516238	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

`
THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had verified active military service from July 6 
to August 2, 1967, and a verified period of active duty for 
training (ADT) from April 18, to October 19, 1964.  He also 
evidently had other periods of ADT, including from June 4 to 
June 19, 1965, and from July 29 to August 13, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In July 1997, the Board remanded the veteran's 
claim to the RO for further evidentiary development, and, in 
June 2000, entered a final decision in his appeal.  However, 
the Board subsequently learned that the veteran had requested 
to be scheduled for a videoconference hearing before a 
Veterans Law Judge prior to the issuance of that decision.  
In June 2000, the veteran, sitting at the RO in Togus, Maine, 
testified via videoconference at a hearing before the 
undersigned, sitting at the central office of the Board in 
Washington, DC.  Thereafter, in the interest of due process, 
the Board vacated the June 2000 decision in January 2001.  In 
March 2001, the Board remanded the veteran's claim to the RO 
for additional evidentiary development.

Thereafter, in the interest of due process, in May 2003, the 
Board requested a medical opinion, pursuant to 38 U.S.C.A. § 
7109 and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellant's claim of entitlement to service connection for a 
low back disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 
38 C.F.R. § 20.901 (2003).  See generally Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  In August 2003, the Board 
received the opinion and, in November 2003, the appellant and 
his attorney were given an opportunity to present additional 
argument; they did not present any further evidence or 
argument.  In a May 2004 decision, the Board denied the 
veteran's claim.


The veteran appealed the Board's May 2004 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, an Unopposed Motion for Remand was filed by the 
VA General Counsel, averring that remand was required for 
consideration of the presumption of soundness in light of the 
judicial holding rendered in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), and an opinion of the VA General 
Counsel, VAOPGCPREC 3-2003 (July 16, 2003).  In an Order of 
January 2005, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the General Counsel's 
motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

Finally, the Board notes that, in a March 2002 decision, the 
RO denied entitlement to service connection for right great 
toe disorder, and the veteran perfected a timely substantive 
appeal as to that issue.  The matter of the veteran's claim 
for service connection for a right toe disorder is the 
subject of a separately docketed appeal before the Board, 
which will be addressed by the Acting Veterans Law Judge who 
conducted the August 2004 videoconference hearing on the 
matter.  Accordingly, the Board will herein confine its 
consideration to the issue as set forth on the first page of 
the present decision.


FINDINGS OF FACT

1.  A low back disorder, including spondylolisthesis and/or 
spondylolysis, was not noted at the time the veteran entered 
active service, but the objective medical evidence clearly 
and unmistakably establishes that his spondylolisthesis 
and/or spondylolysis existed prior to his examination, 
acceptance, and enrollment into active service.

2.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting low back disorder, including 
spondylolisthesis and/or spondylolysis, was permanently 
aggravated by service.


CONCLUSION OF LAW

A low back disorder, including spondylolisthesis and/or 
spondylolysis, preexisted active service, and was not 
aggravated during military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004); 70 Fed. 
Reg. 23,027-20 (May 4, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, in January 1964, the 
veteran was afforded a physical examination in conjunction 
with his enlistment in the Army National Guard.  According to 
the examination report, his spine and other portions of his 
musculoskeletal system were within normal limits, and he was 
found qualified for service.  Similarly, when examined for 
separation from service in September 1964, the veteran's 
spine and the remainder of his musculoskeletal system were 
again described as within normal limits.  .

Service records indicate that, after his initial period of 
active duty for training in the National Guard, from April to 
October 1964, the veteran had several additional periods of 
ADT, including from July 19 to August 2, 1966.  Service 
medical records are silent for complaints of, or treatment 
for a back disorder during the veteran's periods of ADT.

Subsequently, the veteran was inducted into active duty with 
the U.S. Army.  When examined for induction on July 6, 1967, 
the examination report indicates that he gave a history of 
recurrent back pain.  On clinical evaluation, the veteran had 
mild left lumbar tenderness with no radiation.  Deep tendon 
reflexes were reported to be "O.K."  The veteran was found 
qualified for induction into active service.

Shortly thereafter, on July 13, 1967, the veteran was 
hospitalized with complaints of radiating low back pain.  He 
reported injuring his back lifting ammunition boxes while 
attending training camp the previous year, in August 1966.  
He said he had experienced a sharp pain that radiated into to 
both buttocks and lasted about three weeks before 
spontaneously subsiding.  He said that his pain had 
progressively worsened in the past several months.  
Examination showed moderate tenderness over the L5-S1 area, 
with some limitation of all ranges of motion along the sacral 
spine.  Spondylolysis with first-degree spondylolisthesis at 
L5-S1, symptomatic, noted to have existed prior to service, 
was diagnosed.  X-rays of the veteran's lumbosacral spine 
showed spondylolysis at L5-S1, with spondylolisthesis, first-
degree, at that same level.  It was recommended that the 
veteran was unfit for induction or retention.  The Medical 
Board Proceedings report, dated later in July 1967, noted 
that the veteran had a birth defect in his spine.  He was 
forthwith separated from active duty. 

Post-service, a May 1972 private emergency room report 
indicates that the veteran was injured "on the job" when a 
tree fell on his shoulder, arm, head, and back.  The 
diagnosis was fracture and dislocation of the right shoulder.

A September 1978 private X-ray report shows moderate increase 
in the normal lordotic curvature of the lumbosacral 
articulation with a large transverse L5. Degenerative joint 
disease and narrowed disc space at L5-S1 were noted.

In a March 1983 letter, Dr. C.E.O. indicated that he 
initially treated the veteran for back discomfort in July 
1982.  At that time, the veteran complained of back cramps 
and pain and neck discomfort.  The veteran related a history 
of a back injury in May 1978 that occurred while he was 
working as a woodcutter.  It was noted that he had 
experienced recurring dysfunction at approximately the level 
of the thoracal lumbar junction and at the lumbosacral area.  
Dr. C.E.O. noted diagnoses of altered vertebral mechanics, 
first-degree spondylolisthesis, somatic dysfunction of the 
cervical area, thoracic rib cage area, lumbar area, sacrum 
and pelvic area, and upper extremity area.  Dr. C.E.O. opined 
"with a reasonable degree of medical probability" that the 
veteran's spondylolisthesis was aggravated by the May 1978 
accident, and that if he continued to work as a wood cutter, 
he would continue to have back pain related to his 
employment.  Treatment records from Dr. C.E.O.'s medical 
facility, dated from July 1982 to July 1993, reflect the 
veteran's treatment for spondylolisthesis and low back pain.

A February 1989 written statement from Dr. C.W.S., indicates 
that the veteran was under care for the treatment of his 
back.  Dr. C.W.S. said that the veteran was advised that he 
might return to full-time employment operating the 
"delimber."

An August 1995 VA outpatient treatment record indicates that 
the veteran complained of persistent low back pain.  He 
alleged that he had injured his back while on active reserve 
duty training in the mid-1960s.  He said he went to the post 
infirmary and was diagnosed as having a pulled muscle.

An October 1996 statement from Major General E.L.A., the 
Adjutant General of the Maine Army National Guard, indicates 
that his office had reviewed the veteran's personnel records 
and found no record of a back injury.

A May 1998 private hospital record indicates that the veteran 
jumped two feet down from his skidder to the ground, and 
suffered a sudden onset of low back pain as he landed.  X-
rays of the lumbosacral spine showed degenerative joint 
disease, similar to 1994 films.  

In June 1998, the veteran was treated by C.W.S., D.O, after 
an on-the-job injury when he stepped two feet off a skidder, 
according to Social Security Administration (SSA) records 
received in August 2001.  It was noted that the veteran gave 
a history of intermittent back problems but never as bad as 
the current problem.  He had not had problems with his left 
low back in the past, other than normal backaches.  After the 
initial visit, Dr. S. opined that "within a reasonable 
degree of medical probability" the veteran's lumbosacral and 
lower extremity sprain/strain and somatic dysfunction are 
causally related to his having jumped off the skidder" in 
May 1998 while working on wood.  The pertinent assessment was 
acute low back pain, sciatica, sprain/strain, and somatic 
dysfunction. 

Pursuant to the Board's July 1997 remand, the veteran was 
afforded a VA examination in September 1998.  According to 
the examination report, the veteran gave a history of 
initially experiencing low back pain following an incident in 
August 1966 in which he felt sharp low back pain with 
radiation into both buttocks following an attempt to lift 
boxes of ammunition from a truck.  He related subsequent 
recurrences of low back pain on repeated occasions.  It was 
noted that a July 1998 private computed tomography (CT) scan 
revealed the presence of grade-1 spondylolisthesis at L5-S1, 
with no indication of nerve root compression.  It was further 
noted that X-rays taken in September 1998 supported the 
diagnosis of spondylolisthesis at L5-S1, grade 1.   The VA 
examiner indicated that there were no neurological deficits 
and opined that the veteran's low back disability was 
"congenital and not an acquired condition which is likely to 
have been aggravated by the events in the service described 
by the patient."

In October 1998, the veteran underwent an examination by 
P.S., M.D., that was arranged by the State of Maine 
Disability Determination Services.  It was noted at that time 
that the veteran reported that he drove a skidder and 
developed acute back pain after stepping out onto the ground.  
The examiner diagnosed chronic low back pain and leg pains, 
and noted that a May 1998 CT scan showed bilateral 
spondylolysis without spondylolisthesis, but that a CT scan 
in July 1998 showed probable spondylolisthesis at L5-S1 with 
very mild spondylolisthesis and some L5-S1 facet degenerative 
changes.

In May 1999, the RO requested that the VA physician who had 
examined the veteran in September 1998 comment on the 
likelihood of aggravation of the veteran's preexisting 
congenital back injury during his active service.  After 
reviewing the veteran's claims folder and medical history, 
the VA physician indicated that there was "no evidence that 
this congenital abnormality was symptomatic prior to 1966.  
Since this is a congenital disorder, the spondylolisthesis 
WAS NOT aggravated by the activities while on active duty."  
(Emphasis in original.)  The examiner specifically stated 
that the veteran's low back condition was likely to be 
symptomatic when he was doing laborious activity, such as 
lifting an ammo box, but was "not caused by, nor aggravated 
by, any active duty activities."

In a June 1999 report, A.D.M.R., M.D., noted the veteran's 
complaints of low back pain and report of low back injury in 
1965 while unloading artillery.  It was also noted that, in 
1998, the veteran jumped off a skidder and fell.  Dr. A.R. 
said the etiology of the veteran's low back and leg pain was 
uncertain.

According to a July 1999 record from E.P.O., M.D., the 
veteran gave a history that in 1965 he was unloading ammo and 
had acute onset of back and right leg pain.  It was noted 
that his work injury involved jumping off a skidder that 
apparently caused a new onset of low back and left leg pain.  
In a September 1999 office note, Dr. E.P.O., indicated that 
the veteran continued to have problems with his legs and low 
back, the right side from a service injury, the low back and 
left side from a work injury.  

At his June 2000 Board hearing, and at his January 1997 
personal hearing at the RO, the veteran testified that he 
injured his back while serving on ADT with the Maine National 
Guard as a tank crewman in the summer of 1965 or 1966.  He 
said that his injury occurred while off-loading 90 millimeter 
shells from the back of a truck at Fort Drum, New York.  The 
veteran stated that he was seen by a doctor at the base 
dispensary and was told that he had pulled a muscle.  He was 
uncertain whether he had received private medical treatment 
for his back subsequent to this incident.  The veteran 
reported that he had not injured his back prior to this 
incident.  He further stated that, after entering service in 
July 1967, he was not able to wear his pistol belt because it 
caused radiating back pain.  He was unable to keep up with 
the drills and marching.  The veteran indicated that he was 
reportedly told he had a congenital defect.  After service, 
the veteran said that in approximately 1970, a tree fell 
across his shoulders and caused a dislocated disc that 
required surgical treatment the next year.  The veteran 
indicated that he received SSA benefits based upon the 
severity of his back disorder.

Pursuant to the Board's March 2001 remand, in a July 2001 
letter addressed to the SSA, the RO requested the 
administrative and medical records used in the evaluation of 
the veteran's claim for SSA disability benefits.  In August 
2001, the RO received numerous medical records from the SSA 
that were evidently considered in the veteran's claim for 
disability benefits, but a copy of an administrative decision 
was not included.  In his Disability Report, the veteran 
indicated that his disabling conditions were back injury, 
heart problems, and legs.  On another SSA record he said his 
disability began in May 1998.

The veteran underwent VA examination in June 2002.  According 
to the examination report, the clinical impression was 
spondylolisthesis, L5-S1, with early grade-1 displacement, 
and with the need to rule out radiculitis of the right leg.  
The VA examiner concluded that it was not likely that the 
progression of the veteran's disease was altered by the one 
event in service that occurred in1966.  According to the VA 
examiner, the veteran's condition almost certainly pre-
existed service, although the veteran reported that it was 
asymptomatic.  A CT scan revealed multilevel spinal stenosis 
and bilateral foraminal narrowing from L3 to L5.  In a July 
2002 Addendum, the VA examiner found that the structural 
findings shown on the CT scan were not affected by events in 
service.

According to an August 2002 written statement, Dr. F.G., an 
orthopedic surgeon, reviewed the veteran's medical history 
and examined him, and concluded that the veteran's current 
condition was present by reason of injuries he sustained on 
active duty in "1965".  Dr. F.G. noted that X-rays and 
magnetic resonance imaging (MRI) studies documented a 
progression of changes up to the present, including disc 
bulges at the L4-5 level and at the L1-2 level.  According to 
Dr. F.G., the veteran had a well-documented congenital 
condition of spondylolysis and spondylolisthesis that was 
asymptomatic at the time of his injury in 1965.  The 
orthopedic surgeon noted that such conditions were completely 
asymptomatic in many patients and that it was the veteran's 
in-service injury that changed them to being symptomatic.  
The doctor found that that the veteran's subsequent changes 
represented sequelae to intervertebral disc and facet joints 
that were responsible for his current symptoms.

In a February 2003 letter, Dr. F.G. indicated that he had 
reviewed the June 2002 VA examination report.  Dr. F.G. said 
he wished to restate his opinion that the veteran's 
congenital conditions of spondylolysis and spondylolisthesis 
were completely asymptomatic prior to service, and that it 
was the veteran's in-service injuries that changed them to 
being symptomatic.

Upon review of the evidence in this case, the Board sought an 
opinion from a VA medical expert and submitted the file, 
along with specific questions, to an orthopedist at a VA 
Medical Center in Charleston, South Carolina.  In an August 
2003 letter, the VA medical specialist stated that he had 
reviewed the veteran's medical records on which his opinion 
was based.  In answering the Board's specific questions, the 
orthopedist stated: 

Briefly, the veteran is now 56 years old and 
as outlined in the medical record he had an 
injury to his lower back while loading 
ammunition in August 1966.  He was 
subsequently discharged from the service 
because of back discomfort.  Since that time 
he has worked as an outdoorsman, lumberman 
and construction worker in Maine.  He has 
had multiple episodes of back pain since 
then, has not had surgery and apparently is 
now retired.  All the different facts and X-
rays are well documented in his record.

Opinions:

1.  The folder has been reviewed and it 
is extremely likely that the patient had 
a L5/S 1 spondylolisthesis, spondylolysis 
prior to entry on active duty to the Army 
in July of 1967.  This opinion is based 
on his X-ray finding after he was in the 
military.  He had no significant major 
injury that would cause him to fracture 
his lamina while on active duty.

2.  The veteran had a preexisting 
spondylolisthesis.  There is nothing in 
the record to suggest that he had any 
significant injury while on National 
Guard active duty and training in August 
of 1966.  Without any documentation of a 
fall from a height, severe automobile 
accident, or other major injury, there is 
no way that he would have developed this 
spondylolisthesis while on active duty.

3.  There is nothing in the record in 
terms of injury, increased symptomatology 
documents that the spondylolysis, 
spondylolisthesis became permanently 
worse during his active duty service.  
There is no evidence that the grade 1 
spondylolisthesis has increased at all 
over the past 30 some odd years.  It is 
extremely unlikely that there were any 
aggravating factors during his military 
service.

4.  The spondylolisthesis existed prior 
to the veteran's active Army duty and 
therefore there is no evidence that he 
incurred it during the military.

5.  There is no evidence that the 
spondylolisthesis is service connected.  
The patients current back problems of 
disc space narrowing, osteophites, disc 
disease, are very typical of a man in his 
mid 50's who's done active work or been 
active his whole life.  There is no way 
any of these conditions would be caused 
by a single or even 2 or 3 episodes of 
lifting and back strain that he had or 
may have had in the 60's.

Dr. F.G.'s records are reviewed, there is 
nothing in his physical examination, 
histories of injuries or medical opinion 
that would back up that the preexisting low 
back disorder was permanently or even 
temporarily aggravated by anything that 
happened in the military service.  With 
reasonable medical certainty for Dr. FG to 
have reached this conclusion, the patient 
would have to have a persistent and 
consistent history of severe low back pain 
and leg pain continuing to the present day. 
There is nothing in the record to suggest 
that this is present or was present.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in May and 
November 2001 letters from the RO, the appellant has been 
informed of VA's duty to assist him in the development of her 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed September 1996 statement of the case (SOC), and 
August 1999 and July and December 2002 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Additionally, the Board notes that the veteran 
has been afforded both a personal hearing at the RO and a 
Board hearing, at which he indicated that there was no 
additional evidence available regarding his claim for service 
connection for a low back disorder.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 
2002); 38 C.F.R. § 3.6 (2003).

Service connection may also be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306 (2003).  

Service-connected disability compensation may be paid only to 
a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  As noted above, the appellant performed ADT in the 
National Guard from April to October 1964 and from July 29 to 
August 13, 1966, and then was inducted to full-time active 
military service on July 5, 1967.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is generally not legally merited 
when a disability incurred on IADT results from a disease 
process.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
attorney were not provided with a copy of the new regulation, 
however, as noted above, the January 2005 General Counsel 
motion averred that remand was required in light of the 
holding rendered in Wagner v. Principi.  Thus, the veteran 
and his attorney were well aware of the Wagner decision and 
its impact.  The Board is of the opinion that all due process 
requirements were met in this regard.  

The veteran maintains that he has a congenital disorder in 
his lumbar spine that was permanently aggravated as a result 
of an injury sustained during military service.  He points, 
in particular, to an August 1966 incident in which he 
reportedly injured his back while lifting ammunition boxes.


As to the claimed back disorder, the Board finds that, 
although not noted on any of the entrance or other records 
associated with the veteran's period of active duty for 
training in the National Guard, including from April to 
October 1964 and from July to August 1966, and his entrance 
into active service in July 1967, the overall evidence 
clearly and unmistakably establishes that congenital 
spondylolysis of the lumbar spine pre-existed the appellant's 
military service.  This determination is supported by several 
competent medical opinions presented post-service (including 
a VA examiner in September 1998 and Dr. F.G. in August 2002, 
who stated that the veteran had a congenital back disorder 
and a June 2002 VA examiner and February 2003 VA orthopedic 
specialist who concluded that the back disability pre-existed 
his entry into active service in 1967).  In fact, the July 
1967 Medical Evaluation Board report also found that the 
veteran had a birth defect in his spine.  Based upon a review 
of all the objective medical evidence of record, the presence 
of that preexisting back disorder is unmistakable, and the 
presumption of soundness at entry has been rebutted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2001); see also 
Vanerson v. West, 12 Vet. App. 254 (1999) (citing Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988) that 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable).  See also Wagner 
v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  While 
spondylolysis is a congenital defect, not a disease, and 
therefore cannot be service-connected per se, a superimposed 
injury may occur in service, warranting service connection 
for the resulting disability, in this case a back disability.  
Thus, the next question, under the second prong of the Wagner 
analysis, is whether the evidence clearly and unmistakably 
demonstrates that the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
at 1097.


The most current VA evaluation, in June 2002, diagnosed the 
veteran's low back disability as spondylolisthesis, L5-S1, 
with early grade-1 displacement and, in his 2003 written 
statements, Dr. F.G. diagnosed the veteran with a well-
documented condition of spondylolysis and spondylolisthesis.  
The evidence also shows that this condition was initially 
diagnosed during service, when lumbosacral X-rays taken in 
July 1967 showed spondylolysis at L5-S1 with first-degree 
spondylolisthesis at
L5-S1, although the July 1967 Medical Board report and the VA 
and non-VA examiners indicate that it had existed prior to 
service.  While a congenital back condition may have existed 
prior to service, it does not appear that any alleged back 
injury in 1966 gave rise to a superimposed symptomatic 
spondylolisthesis.  Service medical records during and prior 
to 1967 are entirely negative for reference to a complaint 
of, or treatment for, a back disorder.  To the extent that a 
superimposed injury occurred, the pre-service disability 
could be considered to have been aggravated, and the 
resulting acquired back disability diagnosed in and after 
service could be service connected.

However, the Board notes that the post-service treatment 
records, beginning with the May 1972 private emergency room 
record, document intercurrent back injuries, notably when the 
veteran sustained an-on-the job injury when a tree fell 
across his back and shoulders.  A September 1978 X-ray showed 
a moderate increase in the normal lordotic curvature of the 
lumbosacral articulation, with a large transverse L5.  Dr. 
C.O.'s March 1983 letter indicates that the veteran 
experienced a back injury in 1978 while engaged in his 
occupation as a woodcutter.  

Significantly, three VA medical specialists reviewed the 
veteran's medical records and concluded that he had a 
preexisting back disorder identified as spondylolysis, with 
spondylolisthesis, that was not aggravated by military 
service.  See generally Wagner v. Principi, supra.  Two VA 
examiners, who examined the veteran in September 1998 and 
June 2002, concluded that his low back disability was not 
aggravated by military service.  When examined by VA in 
September 1998, the veteran gave a history of initially 
experiencing back pain in service in August 1966 when he 
lifted boxes and experienced sharp back pain.  A July 1998 CT 
scan and September 1998 X-rays showed a grade-1 
spondylolisthesis at L5-S1.  This VA examiner concluded that 
the veteran had a "congenital and not an acquired condition 
which is likely to have been aggravated by the events in the 
service" as described by the veteran.  Moreover, in a May 
1999 Addendum, the VA examiner found there was no evidence 
that the veteran's congenital abnormality was symptomatic 
prior to 1966 and that the veteran's spondylolisthesis was 
not aggravated, i.e., permanently worsened, by his activities 
in service.  In fact, the VA examiner stated that the veteran 
was likely to become symptomatic whenever he engaged in 
laborious activities, such as lifting ammunition boxes.

Furthermore, the June 2002 VA examiner similarly concluded 
that it was not likely that the progression of the veteran's 
disease was altered by the one event in service that occurred 
in 1966.  This VA physician explained that the veteran's 
condition almost certainly pre-existed service, although the 
veteran reported that it was asymptomatic.  

In support of his claim, the veteran points to Dr. F.G.'s 
August 2002 statement to the effect that his current 
condition was present by reason of injuries he sustained 
while on active duty in "1965".  According to the 
orthopedic surgeon, X-rays and MRI studies showed a 
progression of changes up to the present, including disc 
bulges at the L4-5 level and at the L1-2 level.  Dr. F.G. 
indicated that the veteran had a well-documented congenital 
condition of spondylolysis and spondylolisthesis that was 
asymptomatic at the time of his 1965 injury.  Further, Dr. 
F.G. said that such conditions are completely asymptomatic in 
many patients, and it was the veteran's in-service injuries 
that changed them to being symptomatic.  The physician said 
the subsequent changes represented sequelae to intervertebral 
disc and facet joints that caused the veteran's current 
symptoms.  The veteran points to Dr. F.G.'s February 2003 
written statement to the effect that his congenital 
conditions of spondylolysis and spondylolisthesis were 
completely asymptomatic prior to service, and that it was his 
in-service injuries that changed them to being symptomatic.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the August 2003 VHA opinion, a VA medical specialist who 
reviewed all of the veteran's medical records opined that it 
was "extremely likely that the [veteran] had a L5/S2 
spondylolisthesis, spondylolysis prior to entry on active 
duty" in July 1967, based upon X-ray findings after the 
veteran was in service, and that he had no significant major 
injury that would cause him to fracture his lamina on active 
duty.  The VA specialist concluded that the veteran had a 
"preexisting spondylolisthesis" and there was nothing in 
the medical evidence to suggest "any significant injury 
while on National Guard . . . duty and training in August of 
1966".  The orthopedist said that without any documentation 
of a fall from a height, severe automobile accident or other 
major injury, there was "no way that [the veteran] would 
have developed this spondylolisthesis while on active duty".  
The VA orthopedic physician further found that there was 
nothing in the veteran's medical record regarding injury, 
increased symptomatology documents that the spondylolysis, 
"spondylolisthesis" became permanently worse during active 
duty service.  The medical specialist found no evidence that 
the grade-1 spondylolisthesis increased at all over the past 
30 years.  In the orthopedic medical specialist's opinion, it 
was "extremely unlikely that there were any aggravating 
factors during his military service."  The VA orthopedist 
said that the veteran's spondylolisthesis existed prior to 
active military service and there was no evidence it was 
incurred during military service.  This orthopedic specialist 
said that the veteran's "current back problems of disc space 
narrowing, [osteophytes], disc disease, are very typical of a 
man in his mid 50's who's done active work or been active his 
whole life."  In the medical specialist's opinion there was 
"no way any of these conditions would be caused by a single 
or even 2 or 3 episodes of lifting and back strain that he 
had or may have had in the 60's."  

The Board is persuaded that the VA expert's opinion is most 
convincing in that this expert assessed all the records, 
recognized that the veteran's back disorder had pre-existed 
service, and that service medical records for the veteran's 
periods of ADT were entirely negative for any significant 
injury.  The expert opined that the veteran's current back 
problems were very typical of a man of his age who had done 
active work, and that there was no way any of the veteran's 
current back disorders could be caused by a single, or even 
two or three, episodes of lifting and back strain in the 
1960s.  Moreover, the VHA specialist's opinion is entirely 
consistent with the opinions of the two VA examiners, who 
concluded in 1998 (and 1999) and 2002 that the veteran's back 
disorder preexisted service and was not aggravated by 
military service.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. 
App. at 493.  The Board does, in fact, adopt the VHA 
specialist's opinion on which it bases its determination that 
service connection for a low back disorder is not warranted.




Thus, the probative and objective medical opinions of record 
clearly and unmistakably demonstrate that the veteran's pre-
existing back disorder was not permanently aggravated by 
during military service.  See Wagner v. Principi, supra; see 
also VAOPGCPREC 3-2004.

As to the opinion of Dr. F.G., while his opinion was more 
specific, his opinion was based upon a history provided by 
the veteran.  See Reonal and LeShore, supra.  The physician 
said that the veteran's current condition was present by 
reason of injuries he sustained while on active duty in 1965.  
However, as set forth in detail above, there is no evidence, 
certainly no medical evidence, that the veteran suffered a 
back injury during any of his periods of ADUTRA.  Thus, Dr. 
F.G. assumed facts not in evidence, and his opinion, although 
doubtless sincerely rendered, is, for that reason, not 
accorded great weight by the Board.  See Reonal, supra.

On the other hand, the VHA expert stated that he had reviewed 
the evidence of record, including the in-service and post-
service medical records.  He explained that the veteran's 
current back problems, including disc disease, osteophytes, 
and disc space narrowing are "typical" of an active man of 
the veteran's age.  The VHA specialist concluded that, 
without documentation of a fall from height, a severe 
automobile accident or other major injury, there was no way 
that the veteran would have developed spondylolisthesis on 
active duty.  The expert opined that there was no way that 
any of the veteran's current back problems of disc space 
narrowing, osteophytes, and disc disease would have been 
caused by a single or even two or three episodes of lifting 
and aback strain that he had or may have had in the 1960s.  
This medical specialist's opinion agrees with the two other 
VA examiners who examined the veteran.

Thus, the opinion of Dr. F.G. is accorded less weight than 
those of the VA examiners, most specifically the recent VHA 
medical specialist.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back injury.  




As discussed above, the veteran maintains that his current 
back disorder was caused by an incident in service.  We 
recognize his sincere belief that his current low back 
disorder is related in some way to his experience in service.  
Nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his current back disorder and his active military service.  
See Routen v. Brown, supra.

As noted above, the CAVC has stated that "the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable
 . . . [and] the question is not whether the Secretary has 
sustained a burden of producing evidence, but whether the 
evidence as a whole, clearly and unmistakably demonstrates 
that the injury or disease existed prior to service."  
Cotant v. Principi, 17 Vet. App. at 132 (quoting from 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).

For all the above reasons, as detailed above, the Board finds 
that, when all the objective medical evidence is viewed as a 
whole, it clearly and unmistakably establishes that the 
preexisting congenital spondylolysis was not aggravated 
during active service.  Consequently, the presumption of 
soundness is rebutted in this case.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

Therefore, in view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's back disorder 
preexisted his entry into active service and was not 
aggravated during his


service.  SeeVAOGCPREC 3-2003.  The Board further concludes 
that the competent medical evidence of record preponderates 
against the veteran's claim of entitlement to service 
connection for a low back disorder.  


ORDER

Service connection for a low back disorder is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


